Citation Nr: 0923498	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  05-00 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an increased disability rating for service-
connected varicose veins of the left thigh and leg, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

A video conference hearing was held in June 2005, with the 
Veteran sitting at the Milwaukee RO, and Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, 
DC.  The VLJ was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2008) and is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

In September 2005, the Board remanded the Veteran's claim in 
order to provide him with a proper VCAA notice letter, obtain 
additional VAMC treatment records, and afford him a VA 
examination.  A proper VCAA notice letter was sent in October 
2005; however it was returned to the RO as undeliverable.  
The letter was resent to the Veteran's current address in 
March 2006.  VAMC treatment records dated through May 2008 
have also been associated with the Veteran's claims file.  In 
addition, the Veteran was afforded VA examinations in August 
2006 and June 2007.  Both examinations were based on a 
through review of the claims file, the Veteran's history, and 
a physical examination of the Veteran.  See Barr v. 
Nicholson, 21 Vet. App. 303, 311 (affirming that a medical 
opinion is adequate if it provides sufficient detail so that 
the Board can perform a fully informed evaluation of the 
claim).  Therefore, the Board finds that its remand 
directives have been complied with.  See Stegall v. West, 11 
Vet. App. 268, 271 (1998) (where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance).

The Board notes that the Veteran's appeal originally included 
the issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  However, in a June 
2008 rating decision, entitlement to service connection for 
PTSD was granted.  A 30 percent rating was assigned effective 
from January 2002, and a total schedular (100 percent) 
evaluation was assigned effective from April 2006.  Because 
the grant of service connection was a full grant of the 
benefits sought on appeal, and because the Veteran has not 
indicated his disagreement with the disability rating or 
effective dates assigned, this issue is no longer in 
appellate status, and as such, will not be discussed in the 
decision below.  See 38 C.F.R. § 20.204 (2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's varicose veins of the left thigh and leg 
are not manifest by persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for varicose veins of the left thigh and leg have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.104, Diagnostic Code 7102 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

In this case, a November 2008 letter notified the Veteran of 
the above requirements.  However, this letter was sent after 
the initial adjudication of the Veteran's claim in September 
2002.  In certain circumstances, failure to provide pre-
adjudicative notice of any of the necessary duty to notify 
elements can create prejudicial error.  Shinseki v. Sanders, 
556 U.S. - (2009).  Lack of prejudicial harm may be shown in 
three ways: (1) that any defect was cured by actual knowledge 
on the part of the claimant, (2) that a reasonable person 
could be expected to understand from the notice what was 
needed, or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 887 
(Fed. Cir. 2007); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  See Sanders, 
487 F.3d 881.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).

In this case, the Board finds that the timing of the notice 
did not affect the essential fairness of the adjudication.  
With regard to the effect of the condition's worsening on the 
Veteran's employment and daily life, the Veteran clearly had 
actual knowledge of this element.  His statements demonstrate 
this awareness.  For example, at his May 2002 VA examination, 
the Veteran stated that he was not working nor looking for 
work because he could not stand or walk very much.  The 
Veteran voiced similar complaints at his august 2006 and June 
2007 VA examinations, as well as at his June 2005 personal 
hearing.  Thus, as the Board finds the Veteran had actual 
knowledge of this requirement, any failure to provide him 
with adequate notice of this element is not prejudicial.  See 
Sanders, 487 F.3d 881.

As to the types of medical and lay evidence he may submit, 
the Board also finds that this error was non-prejudicial.  In 
this regard, throughout the course of this appeal, the 
Veteran has submitted various statements expressing his own 
lay contentions about how his varicose veins have increased 
in severity.  Similarly, he has notified VA of his current 
treatments, which consist primarily of VAMC outpatient 
treatment records.  Therefore, as the Board also finds the 
Veteran had actual knowledge of this requirement, any failure 
to provide him with adequate notice of this element is not 
prejudicial.  See Sanders, 487 F.3d 881.

Concerning the element providing that his disability rating 
would be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent, the Board concludes that this error was not 
prejudicial.  The RO provided an opportunity to undergo the 
necessary evaluations to assess his current disability, and 
the Veteran did so.  Given the nature of the Veteran's claim 
and the fact that the RO scheduled him for several 
examinations in connection with his claim that the Veteran 
underwent, the Board finds that a reasonable person would 
have generally known about the requirements necessary to 
establish a higher rating, including the importance of a VA 
examination.  In addition, throughout the course of this 
appeal, the gist of the Veteran's argument has been that his 
service connected disability is of a greater severity than 
that which he is being compensated for.  This argument shows 
actual knowledge on the part of the Veteran and his 
representative that the Veteran's disability is rated based 
on the severity of disability and that there are different 
levels of compensation commensurate with the severity of the 
disability.  Therefore, the Board finds that any error with 
regard to this notice element is not prejudicial.  See 
Sanders, 487 F.3d 881.

As to the diagnostic criteria for establishing a higher 
rating, the Board also finds that this error was not 
prejudicial.  The Board observes that a September 2004 
statement of the case (SOC) provided the Veteran with the 
relevant diagnostic criteria for establishing a higher rating 
for his service-connected varicose veins of the left thigh 
and leg, and that subsequently, in June 2008, a supplemental 
statement of the case (SSOC) was issued.  A SOC or SSOC can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(hereinafter Mayfield III).  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34).  Accordingly, the 
Board finds that any error with regard to this notice element 
is not prejudicial.  See Sanders, 487 F.3d 881.

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why a higher rating 
was not warranted under that criteria were identified.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment 
records and VA treatment records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the Veteran's claim.  The Veteran was also afforded VA 
examinations in May 2002, August 2006 and June 2007 in 
connection with this claim. For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
Veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
Veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, where VA's adjudication of an increased rating claim 
is lengthy, a claimant may experience multiple distinct 
degrees of disability that would result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to a disability rating in excess of 
20 percent for his service-connected varicose veins of the 
left thigh and leg.  In this regard, the Veteran has not been 
shown to have varicose veins of the left thigh and leg with 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration. 

The Veteran was afforded a VA examination in May 2002.  At 
that examination, it was noted that the Veteran had had 
surgery in 1968 and 1983 for varicosities.  The Veteran 
complained of edema, difficulty with prolonged walking, 
standing, fatigue, aching and pain in the left leg.  The 
Veteran stated that he was able to stand for 30 minutes and 
walk for less than 15 minutes.  He continued that he was not 
currently working and was not looking for work because he 
could not stand or walk very much.  His varicosities were in 
his thigh and behind his left knee.  The Veteran stated that 
he did not have any varicose veins in his right leg.  On 
physical examination, there was no edema.  The Veteran had 
three superficial varicosities of the left medial knee 
measuring less than one centimeter.  His anterior left thigh 
had two small areas measuring less than three centimeters 
with no evidence of any engorgement, pulsation, or stasis 
pigmentation or eczema, and no evidence of any edema or 
board-like edema and no persistent edema.  The varicosities 
were palpable with no tenderness, and there was no evidence 
of any ulcers.  His left knee had a medial scar that measured 
five centimeters.  A left groin fold scar measured seven 
centimeters and was barely visible.  Two anterior thigh 
medial scars measured less than two centimeters.  All scars 
were white, smooth, and blended in with the surrounding 
tissue.  There was no adherence, tenderness, tissue loss, 
muscle loss, and no keloid formation.  Strength was 5/5 of 
the left lower extremity with sensation intact.  His gait was 
normal.  A duplex scan of the left leg showed widely patent 
left common femoral vein and popliteal vein with normal 
phasic flows, good augmentation to distal calf compression 
and release maneuvers.  No incompetence was noted in the deep 
system of the left leg.  The Veteran had severe obvious 
varicosities of the superficial symptoms of the left leg, as 
visualized on image and by physical examination.  

The May 2002 VA examiner diagnosed the Veteran with varicose 
veins, superficial with venous insufficiency of the left leg.  
He also stated that the Veteran's varicosities would allow 
him to work a sedentary job that he was able to sit and stand 
as he wished.  The Veteran ambulated with a normal gait, and 
he was not taking any medication that would prevent him from 
working.

The Veteran was also afforded a VA examination in August 
2006.  At that examination, it was again noted that the 
Veteran had surgery for varicose veins in the leg in 1968 and 
1983, as well as a subsequent surgery in March 2003.  It was 
also noted that he had a history of a cross injury to the 
right leg in 1999 with surgery and rod placement below the 
knee and a pinched nerve, mechanical stress, to the right 
shoulder and cervical degenerative joint disease.  The 
Veteran stated that he was not having any problems with his 
left leg at that time, such as swelling or aching.  He stated 
that his legs would ache if he stood on them for a long 
period of time, with pain going into the middle of the groin.  
He could not bear weight or walk any appreciable distance 
from either leg because he had arterial disease in both legs.  
The Veteran stated that he had pain with both legs throughout 
and that he needed a cane because of the bilateral lower 
extremity arterial leg pain.  There were no compression hose 
needed.  The Veteran stated that he elevated his legs at 
night due to the claudicaion that he had.  He took Percocet 
for his neck pain, but noted that the Percocet also 
alleviated any leg pain that he had.  

The examiner continued that the Veteran had last worked in 
the 1970's.  He had been in prison off-and-on for about 21 
years.  He was last out of prison in April 2005, and he had 
not held a job since then, but not due to his leg condition.  
The Veteran stated that his inability to hold a job was due 
to "other conditions."  The Veteran continued that with 
prolonged standing, there was swelling in both legs, but that 
he didn't stand for any appreciable period of time because of 
the claudication he felt in both legs.  On physical 
examination, there were no palpable or visible varicose veins 
present.  There were no ulcers, edema or stasis of 
pigmentation changes.  There was no eczema or edema present.  
There were seven scars on the left leg from previous surgical 
vein grafting and vein stripping procedure, each 
approximately two inches by one inch, blending in well with 
the surrounding tissue and no keloid formation.  The thighs, 
of both legs, above the patellae, were 19 centimeters in 
circumference.  They were equal in size.  The examiner 
diagnosed iliac artery stenosis of the right leg greater than 
the left, and noted that no varicose veins were present. 

At the June 2007 VA examination, the examiner was asked to 
review whether the Veteran's iliac artery stenosis was at 
least as likely associated with the Veteran's service-
connected varicose veins.  The Veteran stated that he had 
pain with standing, sitting and with walking, noting that the 
pain was worse with walking.  The examiner stated that this 
was more of a claudication arterial pain than a nagging 
aching pain.  The Veteran also had spinal disease in the 
cervical as well as lumbar region with numbness and tingling 
in his upper extremities and pain shooting down into his low 
back and into his legs and hips.  The Veteran stated that he 
wore compression hosiery "at times" but he was unable to be 
more specific.  He stated that whenever he was imprisoned, 
which had been on and off for the last 20 years, he was not 
able to get hose stockings.  He didn't have them currently as 
he was recently admitted and released from prison, but he 
stated that he did elevate his legs which helped alleviate 
his symptoms.  The Veteran stated that he had aching and 
fatigue in the legs with prolonged standing or walking or 
sitting.  The Veteran stated that this had no particular 
effect on his usual occupation.  The Veteran stated that he 
had disability from work due to peripheral vascular disease, 
being the arterial disease of his lower extremities.  The 
Veteran stated that his veins changed color the longer he 
stood on his legs.  

The examiner noted that the Veteran was taking Vardenafil, 
Citalopram, bupropion, aripiprazole, oxybutynin, 
diphenhydramine, gabapentin, fish oil, multivitamin, aspirin, 
Darvocet, lorazepam, Percocet, quetiapine, paroxetine, 
risperidone and methadone for the his chronic aching 
conditions in his legs.  The examiner also noted that the 
Veteran had scars from the operations on the left leg.  
However, the Veteran stated that his scars did not cause him 
any problems; they were nonetender and blended in well with 
the surrounding tissue.  The Veteran stated that he very 
rarely wore shorts but that his scars were not disfiguring.  
There was no pain on palpation of the scars.  There were no 
symptoms or treatment for the scars of the left leg.  On 
physical examination, the examiner noted that there were 
multiple varicose veins on the left leg as well as the right 
leg.  The Veteran had no hair from his mid calf distally, 
bilateral lower extremities.  He had no onychomycosis or 
fungal infections, no sores or edema.  On palpation of the 
scars, there was no pain or tenderness, no blanching.  He had 
seven scars on the left leg each approximating 2 inches by 1 
inch, blending in with the surrounding tissue with no keloid 
formation.  The scars did not present any resulting 
functional disability of either lower extremity.  The Veteran 
was able to walk 5 meters with no difficulty.  Strength of 
the lower extremities was 5/5.  Reflexes were decreased 
bilaterally in the patella and the ankle.  His Babinski test 
was equivocal bilaterally.  The examiner diagnosed varicose 
veins, bilateral legs, multiple scars of the left leg that 
were nontender and nondisfiguring.  

The June 2007 VA examiner also concluded that it was not at 
least as likely as not that the mild arterial ischemia 
category in both legs . . . was related at all to the 
Veteran's service-connected varicose veins.  As rationale for 
this opinion, the examiner stated that varicose veins were 
veins, bringing blood going back toward the heart.  Arteries, 
however, had a much higher pressure in them and therefore, 
the two are different systems.  The previous vein surgeries 
did not complicate the arterial progression of the bilateral 
legs.  Since the Veteran only had operations for vein 
grafting in the left leg, but he had bilateral arterial 
brachial index insufficiencies, there was obviously no 
relationship between the two.  The examiner therefore 
concluded that it was at least as likely as not that the 
Veteran's continued smoking of two to three packs per day of 
tobacco for the last 40 years was a very large component 
toward his bilateral lower extremity pain, as well as his 
documented spinal disease.  

The Veteran also received VAMC outpatient treatment for his 
varicose veins throughout the course of the appeal.  Most 
notably, the Veteran had vein stripping surgery in March 
2003, for which he received a temporary total evaluation from 
March 2003 to June 2003.  Follow up VAMC treatment notes in 
June 2003 show that the Veteran reported continued pain and 
edema in his left leg.  The treating physician diagnosed 
minimal edema and no ulcerations were present.  The Veteran 
was again diagnosed with venous insufficiency, with dependent 
edema and pain.  Similarly, an October 2003 note from a VAMC 
physician noted that the Veteran continued to have chronic 
left leg pain after prolonged standing.  He noted that the 
Veteran was service-connected for varicose veins and that 
past treatments included vein stripping and compression 
stockings.  With these measures, the Veteran had improvement 
in his symptoms while sitting as long as he could change 
positions frequently.  The letter continued that the Veteran 
was unable to work fulltime while standing due to pain and 
leg swelling. 

Thus, the evidence of record does not indicate that the 
Veteran's varicose veins of the left thigh and leg are 
manifest by persistent edema, and stasis pigmentation or 
eczema with or without ulceration.  Although the Board notes 
the Veteran's consistent complaints of pain and edema, as 
well as several VAMC treatment notes documenting edema, the 
evidence does not show any stasis pigmentation or ulceration.  
In this regard, as was noted above, the May 2002 VA examiner 
stated that there was no stasis pigmentation or eczema, and 
no evidence of any edema or board-like edema and no 
persistent edema.  Similarly, the August 2006 VA examiner 
stated that there were no ulcers, edema or stasis of 
pigmentation changes.  The June 2007 VA examiner stated that 
the Veteran did not have any sores or edema.  Thus, although 
the Veteran is competent to report his symptoms, such as pain 
and edema, the Board finds that in this case, the medical 
evidence of record, which fails to show stasis pigmentation 
or eczema with or without ulceration, outweighs the Veteran's 
subjective complaints.  See Barr v. Nicholson, 21 Vet. App. 
303 (2007).

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the instant appeal; therefore no staged ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In this regard, the Board notes that throughout the appeal 
period, the medical evidence is consistent in showing that 
the Veteran has not had persistent edema and stasis 
pigmentation or eczema, with or without ulcerations, as 
discussed above.  Thus, the Board finds that the currently 
assigned 20 percent evaluation is appropriate and that there 
is no basis for awarding a higher evaluation at any point 
during the appeal period.  38 C.F.R. § 4.104, Diagnostic Code 
7120.

Thus, as the criteria for a disability evaluation in excess 
of 20 percent for varicose veins of the left thigh and leg 
have not been met for any portion of the appeal period, the 
appeal is denied.  In essence, the preponderance of the 
evidence is against an evaluation in excess of 20 percent for 
this disorder.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  As such, entitlement to a 
disability evaluation in excess of 20 percent for varicose 
veins of the left thigh and leg must be denied.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
varicose veins of the left thigh and leg are so exceptional 
or unusual as to warrant the assignment of a higher rating on 
an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service- connected 
disability are inadequate.  See Thun v. Peake, 22 Vet. App. 
111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected varicose veins of the left thigh and leg have 
caused frequent periods of hospitalization.  Although he has 
stated that his disorder prevents him from standing or 
walking for long periods of time, and therefore impeded his 
work as a painter, he stated at his August 2006 VA 
examination that his inability to hold a job did not stem 
from his leg condition but from "other conditions."  In 
this regard, the Board notes that the Veteran is in receipt 
of a 100 percent disability rating for PTSD.  Furthermore, 
although an October 2003 letter from a VAMC physician stated 
that the Veteran could not work full-time, the letter did not 
indicate that the Veteran could not maintain part-time 
employment.  In addition, the May 2002 VA examiner found that 
the Veteran could perform sedentary employment.  Thus, the 
evidence of record does not indicate that the Veteran has 
marked interference with employment due solely to his 
service- connected varicose veins of the left thigh and leg.  
Additionally, the Board finds that the rating criteria to 
evaluate varicose veins reasonably describes the claimant's 
disability level and symptomatology.  Therefore, the 
Veteran's disability picture is contemplated by the rating 
schedule and no extraschedular referral is required.  38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).


ORDER

Entitlement to an increased disability rating for service-
connected varicose veins of the left thigh and leg, currently 
rated as 20 percent disabling, is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


